      Case 2:18-cv-01950-JAM-DB Document 72 Filed 08/21/20 Page 1 of 3

 1   iCommLaw                                  DOWNEY BRAND LLP
     Anita Taff-Rice, Esq. (SBN 186039)        MEGHAN M. BAKER (SBN 243765)
 2   1547 Palos Verdes, # 298                  621 Capitol Mall, 18th Floor
     Walnut Creek, CA 94597                    Sacramento, CA 95814-4731
 3
     Tel.: (415) 699-7885                      Telephone: (916) 444-1000
 4   Fax: (925) 274-0988                       Facsimile: (916) 444-2100
     anita@icommlaw.com                        mbaker@downeybrand.com
 5
     Attorneys for Plaintiff                   KELLOGG, HANSEN, TODD, FIGEL
 6   O1 COMMUNICATIONS, INC.                     & FREDERICK, P.L.L.C.
                                               SCOTT H. ANGSTREICH (Pro Hac Vice)
 7
                                               KEVIN D. HORVITZ (Pro Hac Vice)
 8                                             1615 M Street, N.W., Suite 400
                                               Washington, D.C. 20036
 9                                             Telephone: (202) 326-7900
                                               Facsimile: (202) 326-7999
10                                             sangstreich@kellogghansen.com
                                               khorvitz@kellogghansen.com
11

12                                             Attorneys for Defendants
                                               MCI COMMUNICATIONS SERVICES LLC
13                                             and VERIZON SELECT SERVICES INC.
14

15                        UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
16

17   O1 COMMUNICATIONS, INC.,                 Case No. 2:18-cv-01950-JAM-DB
18                    Plaintiff,              STIPULATED ORDER EXTENDING
19                                            DEADLINES IN THE SCHEDULING ORDER
               v.
20                                             (AS MODIFIED BY THE COURT)
     MCI COMMUNICATIONS SERVICES
21   LLC and VERIZON SELECT SERVICES
     INC.,
22

23                    Defendants.
24

25

26

27

28


              [PROPOSED] STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 72 Filed 08/21/20 Page 2 of 3

 1          Plaintiff O1 Communications, Inc. (“O1”) and Defendants MCI Communications Services
 2   LLC and Verizon Select Services, Inc. (“Verizon”) (together, the “Parties”) by and through their
 3   counsel, and pursuant to Local Rules 143 and 144 and Federal Rule of Civil Procedure 16(b)(4),
 4   hereby stipulate to an extension of the deadlines in the Court’s June 3, 2019 Scheduling Order
 5   (Dkt. 36) as modified by its June 7, 2019 Order (Dkt. 38), February 20, 2020 Order (Dkt. 54), and
 6   May 1, 2020 Order (Dkt. 59) to the dates set forth herein. The Court has previously granted a 13-
 7   day extension of time to file a joint status report (Dkt. 27), and two three-month extensions of the
 8   deadlines in the scheduling order (Dkts. 54, 59).
 9          Good cause exists for this amendment to the scheduling order because the national and
10   regional public health emergency posed by the coronavirus (COVID-19) outbreak, has and will
11   continue to hinder the parties’ ability to conduct discovery and prepare related motions, if the
12   schedule is not extended. In particular, the extension will accommodate deposition of O1
13   witnesses who are located out of state and unavailable to travel or sit for a deposition via video
14   conference or other electronic means.
15          The parties stipulate to amend the deadlines in the scheduling order as follows:
16
              Event                                          Date
17
              Disclosure of Expert Witnesses                 January 25, 2021
18
              Supp. Disclosure & Disclosure                  February 22, 2021
19            of Rebuttal Expert Witnesses
20            End of Discovery                               March 26, 2021
21            Dispositive Motions Deadline                   May 18, 2021
22            Hearing on Dispositive Motions                 June 15, 2021 at 1:30 P.M.
23            Joint Pre-Trial Statement                      July 9, 2021
24            Pre-Trial Conference                           July 16, 2021 at 10:00 A.M.
25            Trial                                          August 23, 2021 at 9:00 A.M.
26

27

28
                                                         1
               [PROPOSED] STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 72 Filed 08/21/20 Page 3 of 3

 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
                                          KELLOGG, HANSEN, TODD, FIGEL
 3   DATED: August 19, 2020                & FREDERICK, P.L.L.C.
 4

 5                                        By:               /s/ Kevin D. Horvitz
 6                                                         Kevin D. Horvitz
                                                        Attorney for Defendants
 7                                               MCI COMMUNICATIONS SERVICES LLC
                                                 AND VERIZON SELECT SERVICES INC.
 8

 9                                              iCommLaw
10

11                                        By:               /s/ Anita Taff-Rice
12                                                           Anita Taff-Rice
                                                           Attorney for Plaintiff
13                                                     O1 COMMUNICATIONS, INC.
14

15

16   PURSUANT TO STIPULATION, IT IS SO ORDERED (AS MODIFIED BY THE COURT)
17

18   DATED: August 20, 2020                      /s/ John A. Mendez_____________
19                                               Hon. John A. Mendez
                                                 United States District Court Judge
20

21

22

23

24

25

26

27

28
                                                 2
             [PROPOSED] STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
